                                                                       DISTRICT OF OREGON
                                                                            FILED
                                                                         November 26, 2019
                                                                     Clerk, U.S. Bankruptcy Court



Below is a judgment of the court. If the judgment is for
money, the applicable judgment interest rate is: Not
applicable.




                                                                _____________________________
                                                                       TRISH M. BROWN
                                                                     U.S. Bankruptcy Judge




                   Case 18-03114-tmb      Doc 57    Filed 11/26/19
Case 18-03114-tmb   Doc 57   Filed 11/26/19
Case 18-03114-tmb   Doc 57   Filed 11/26/19
